United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, REMOTE
ENCONDING CENTER, Salt Lake City, UT,
Employer
__________________________________________
Appearances:
David J. Holdsworth, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-838
Issued: November 10, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 5, 2014 appellant, through counsel, filed a timely appeal from a September 24,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) denying his request
for reconsideration. The Board assigned Docket No. 14-838.1
On June 7, 2011 appellant, then a 33-year-old career clerk, filed an occupational disease
claim alleging that on July 3, 2010 he first realized that his bilateral epicondylitis resulted from
the performance of fine manipulation and his bilateral carpal tunnel syndrome. OWCP denied
appellant’s claim on August 25, 2011. By letter dated March 23, 2012, appellant requested
reconsideration and referenced his prior claim which had been accepted for carpal tunnel
syndrome under File No. xxxxxx266. On March 28, 2012 OWCP also received an August 17,
2011 letter in which appellant alleged that his bilateral epicondylitis was causally related to his
accepted carpal tunnel syndrome. It denied modification by decision dated June 25, 2012. By
letter dated June 22, 2013, appellant’s counsel requested reconsideration and referenced File No.
xxxxxx266 and the current File No. xxxxxx482. On September 24, 2013 OWCP denied
reconsideration. On appeal counsel contended that there was an unresolved question as to the
1

Appellant, through counsel, timely requested an oral argument before the Board, pursuant to 20 C.F.R.
§ 501.5(b). The Board exercised its discretion, pursuant to 20 C.F.R. § 501.5(a) in denying the oral argument
request by a July 14, 2014 order. See Order Denying Request for Oral Argument, Docket No. 14-838 (issued
July 14, 2014).

relationship between appellant’s accepted right carpal tunnel syndrome under File No.
xxxxxx266 and the alleged bilateral epicondylitis under File No. xxxxxx482.
The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further
indicates that the cases should be doubled as soon as the need to do so becomes apparent.2
As the record before the Board does not contain all the evidence from the prior related
claim, the Board is unable to properly address and adjudicate the issue of appellant’s current
occupational injury attributing his bilateral epicondylitis to his work duties and bilateral carpal
tunnel syndrome, previously accepted under File No. xxxxxx482.
On remand, OWCP should combine the present case record, File No. xxxxxx482, with
File No. xxxxxx266. After combining these case records on remand, it should consider the
evidence contained in the combined case record and, following any necessary further
development, issue a de novo decision. Accordingly, the September 24, 2013 decision denying
appellant’s occupational disease shall be set aside.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2013 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: November 10, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2

